UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment Number Two to the FORM 14C (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-28831 CHDT CORPORATION (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or Other Jurisdiction of Incorporation (I.R.S. Employer No.) 350 Jim Moran Boulevard, Suite 120 Deerfield Beach, Florida33442 (Address of principal executive offices) (Zip Code) (954) 252-3440 (Small business issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes _ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes xNo _ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting Company [X] Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).Yes_NoX The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as March 14, 2011 was approximately $ 2,573,296. Number of shares outstanding of the Registrant’s Common Stock, as of March 14, 2011, is 649,523,930. EXPLANATORY NOTE:The sole purpose for filing this Amendment Number 2 to the Information Statement on Form 14C,for the fiscal year ended December 31, 2010, is to correct a mathematical error in the number of shares of Common Stock owned by a Director.Director’s Common Stock Ownership is changed from 113,964,146 to 114,106,895 shares of Common Stock, less than 1%, from the number of shares listed on page 5 of the Information Statement on Form 14C filed by the Registrant with the Commission on March 14, 2011.The mathematical error has no material effect on the Reporting Company’s financial statements for the fiscal year ending December 31, 2010.This Amendment Number 2 corrects an error in Amendment Number 1 to the Form 14C for the fiscal year ending December 31, 2010. OWNERSHIP OF OFFICERS, DIRECTORS AND PRINCIPAL SHAREHOLDERS as of April 19, 2011 NAME, ADDRESS & TITLE STOCK OWNERSHIP PERCENTAGE OF STOCK OWNERSHIP STOCK OWNERSHIP AFTER CONVERSION OF ALL OPTIONS & WARRANTSPLUS THOSE EXERCISEABLE WITHIN THE NEXT 60 DAYS % OF STOCK OWNERSHIP AFTER CONVERSION OF ALL OPTIONS & WARRANTS PLUS THOSE EXERCISEABLE WITHIN THE NEXT 60 DAYS ALL OPTION WARRANT SHARES VESTED NOT VESTED Stewart Wallach, CEO, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (2) 17.6% 19.3% 0 Howard Ullman, Chairman, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (3) 12.3% 11.1% 0 0 Gerry McClinton, CFO, COO & Director, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (4) 0.1% 4.6% Laurie Holtz, Director, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (5) 0.7% 0.9% Jeff Postal, Director, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (6) 4.4% 4.8% Jill Mohler, Secretary, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (7) 0 0.0% 0.1% Jeff Guzy, Director,Director, 3130 19th St North, Arlington, VA22201 (8) 0.1% 0.3% Larry Sloven, Director, 350 Jim Moran Blvd, Suite 120, Deerfield Beach, FL33442 (9) 0.1% 0.4% ALL OFFICERS & DIRECTORS AS A GROUP 35.3% 41.5% PRINCIPAL SHAREHOLDERS Bart Fisher, 9009 Potomac Forest Drive, Great Falls, VA22066 (10) (11) 4.5% 4.0% 0 0 Margaret Fisher, 9009 Potomac Forest Drive, Great Falls, VA22066 7.0% 6.3% 0 0 SUBTOTAL PRINCIPAL SHAREHOLDERS 11.5% 10.3% 0 0 TOTAL 46.8% 51.8% SIGNATURE In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, CHDT Corporation has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in Broward County, Florida on this 11thday ofJuly2011. CHDT CORPORATION Dated:July 11, 2011 By: /S/ Gerry McClinton Chief Operating Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of CHDT Corporation and in the capacities and on the dates indicated. /s/ Gerry McClinton Chief Operating Officer July 11, 2011
